

116 HR 6495 IH: Insular Area Medicaid Parity Act
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6495IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Mr. Sablan (for himself, Mr. Grijalva, Mrs. Radewagen, Mr. San Nicolas, Ms. Velázquez, Ms. Plaskett, Mr. Espaillat, Mr. García of Illinois, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XI of the Social Security Act to eliminate the general Medicaid funding limitations for territories of the United States, and for other purposes.1.Short titleThis Act may be cited as the Insular Area Medicaid Parity Act.2.Elimination of general Medicaid funding limitations (cap) for territories(a)In generalSection 1108 of the Social Security Act (42 U.S.C. 1308) is amended—(1)in subsection (f), in the matter preceding paragraph (1), by striking subsection (g) and inserting subsections (g) and (h);(2)in subsection (g)(2), in the matter preceding subparagraph (A), by striking and paragraphs (3) and (5) and inserting , paragraphs (3) and (5), and subsection (h); and(3)by adding at the end the following new subsection:(h)Sunset of Medicaid funding limitationsSubsections (f) and (g) shall not apply to Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa beginning with fiscal year 2020.. (b)Conforming amendments(1)Section 1902(j) of the Social Security Act (42 U.S.C. 1396a(j)) is amended by striking , the limitation in section 1108(f),.(2)Section 1903(u) of the Social Security Act (42 U.S.C. 1396b(u)) is amended by striking paragraph (4).(c)Effective dateThe amendments made by this section shall apply beginning with fiscal year 2020.